MADDOX, Justice
(concurring, in part; dissenting in part).
I concur in the opinion in its entirety with exception of that portion of the opinion *184which holds that the trial court was without authority to separate the two aspects of the case and to grant a partial new trial.
As I view the facts, neither the county’s legal right to condemn nor its duty to compensate the property owners is in question, only the measure of that compensation. Since we uphold the validity of the ordinance, and since a jury has determined the amount of compensation due to the owners, I am of the opinion that the issues involved in case #79-41, Nina Development Corporation v. Jefferson County, have already been litigated. I am of the opinion that a new trial could be held on the issue of damages for the construction easement separately because I do not believe that the issue of damages for the permanent easement is so intertwined with the question of damages for the construction easement that the two issues could not be tried separately. Consequently, I must respectfully dissent from that portion of the opinion which would grant to Nina Development Corporation a new trial on the question of damages for the permanent easement.